UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7137



ANGELO MULDROW,

                                            Plaintiff - Appellant,

          versus


CITY OF FLORENCE, SOUTH CAROLINA, sued in its
official capacity; THE COUNTY OF FLORENCE,
SOUTH CAROLINA; JOHN LAMBERT, Administrator,
Florence County Detention Center, staff member
at Florence County Detention Center, and sued
in his individual and official capacity; BRIAN
STROTHER, staff member at Florence County
Detention Center, and sued in his individual
and official capacity; STANLEY BALDWIN, staff
member at Florence County Detention Center,
sued in his individual and official capacity;
NFN NEAL, staff member at Florence County
Detention Center, sued in his individual and
official capacity; BOBBY REDDEN, staff member
at Florence County Detention Center, sued in
his individual and official capacity; JOEY
MCKNIGHT, staff member at Florence County
Detention Center sued in his individual and
official capacity; JOYCE BRUNSON, staff member
at Florence County Detention Center, sued in
his individual and official capacity; LOWANDA
CARR,   staff   member   at  Florence   County
Detention Center, sued in his individual and
official capacity; HATTIE SCOTT, staff member
at Florence County Detention Center, sued in
her individual and official capacity; R.
HOOKS, staff member at Florence County
Detention Center, sued in his individual and
official capacity; NFN JARMON, staff member at
Florence County Detention Center, sued in his
individual   and   official  capacity;   SUSAN
MCDOUGAL, staff member at Florence County
Detention Center, sued in her individual and
official capacity; LOWERY WILLIAMS, staff
member at Florence County Detention Center,
sued in his individual and official capacity;
NFN BRITTON, staff member at Florence County
Detention Center, sued in his individual and
official capacity; NFN MILES, staff member at
Florence County Detention Center, sued in his
individual and official capacity; MICHAEL
BROWN, staff member at Florence County
Detention Center, sued in his individual and
official capacity; NFN JACKSON, staff member
at Florence County Detention Center, sued in
his individual and official capacity; NFN
LEVERENE, staff member at Florence County
Detention Center, sued in his individual and
official capacity; NFN DAVID, CPL staff member
at Florence County Detention Center, sued in
his individual and official capacity; NFN
EVANS, staff member at Florence County
Detention Center, sued in his individual and
official capacity; NFN LOWERY, staff member at
Florence County Detention Center, sued in his
individual and official capacity; NFN JAMISON,
staff member at Florence County Detention
Center, sued in his individual and official
capacity,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. David C. Norton, District Judge.
(CA-01-3701-0-18-BD)


Submitted:   October 24, 2002          Decided:   October 31, 2002


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.




                                2
Angelo Muldrow, Appellant Pro Se. Donna Seegars Givens, WOODS &
GIVENS, L.L.P., Lexington, South Carolina; Robert Thomas King,
WILLCOX, BUYCK & WILLIAMS, P.A., Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Angelo Muldrow appeals the district court’s order accepting

the recommendation of the magistrate judge and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.      We have reviewed the record

and find no reversible error.          Accordingly, we affirm on the

reasoning of the district court.       See Muldrow v. City of Florence,

No. CA-01-3701-0-18-BD (D.S.C. July 15, 2002). Muldrow’s motion for

appointment of counsel is denied.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED



                                   3